In satisfaction of three separate indictments charging him with a number of crimes, defendant pleaded guilty to criminal sale of a controlled substance in the third degree, driving while intoxicated and criminal possession of a controlled substance in the fifth degree. Consistent with the plea agreement, he was sentenced as a second felony offender to concurrent prison terms of six years on the criminal sale conviction, to be followed by three years of postrelease supervision, lVa to 4 years on the driving while intoxicated conviction, and 21/2 years on the criminal possession conviction, to be followed by two years of post-release supervision. Defendant appeals.
Defendant contends that the sentence is harsh and excessive. Based upon our review of the record, we disagree. Defendant has a lengthy criminal record characterized by numerous drug and alcohol-related offenses. In view of this, and given that the agreed-upon sentence exposed defendant to significantly less prison time than he could have faced if convicted after trial, we find no extraordinary circumstances nor any abuse of discretion warranting a reduction of the sentence in the interest of justice (see People v Williams, 76 AD3d 1141, 1142 [2010]; People v McPherson, 76 AD3d 1117 [2010]).
Mercure, J.P., Peters, Lahtinen, Stein and McCarthy, JJ., concur. Ordered that the judgment is affirmed.